EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week EndedJune 11, 2010 June 11, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.2% 1.4% -4.3% Class B Units -0.2% 1.4% -4.6% Legacy 1 Class Units -0.2% 1.3% -3.7% Legacy 2 Class Units -0.2% 1.3% -3.8% Global 1 Class Units -0.1% 1.5% -3.0% Global 2 Class Units -0.1% 1.5% -3.2% Global 3 Class Units -0.2% 1.4% -4.0% S&P 500 Total Return Index2 2.6% 0.3% -1.2% Barclays Capital U.S. Long Government Index2 -0.2% 1.3% 9.4% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn Increase Projections of higher demand for ethanol production and poor weather forecasts for the Midwest Sugar Increase Stronger demand from several Middle Eastern and Asian nations Lean hogs Decrease Heavy liquidations from commodity funds Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies Sector/Market Price Action Cause Euro Increase Improving investor sentiment in Europe Australian and New Zealand dollars Increase Increased buying following strong economic indicators in the U.S. and Australia Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Increase Gains in the global equity markets and signs that Chinese production may be increasing Natural gas Decrease Energy Information Administration reports showing increases in U.S. natural gas inventories Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause North American equity markets Increase Ben Bernanke’s comments that the Federal Reserve will take “necessary” steps to aid economic recovery in the U.S. European equity markets Increase Strong data for Chinese exports and new monetary policy initiatives in Switzerland designed to support economic growth Nikkei 225 Decrease Weaker-than-expected U.S. employment estimates and concerns over the Hungarian debt situation Grant Park’s longer-term trading advisors are predominantly short the equities sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Decrease Gains in the North American equity markets and reassuring comments from European policymakers Bunds Decrease Diminished demand due to record-low Bund yields Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Metals Sector/Market Price Action Cause Precious metals Increase Strong demand from investors looking to hedge euro positions Base metals Increase A weaker U.S. dollar and reports of improved industrial production in Europe Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index(formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
